DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Banerjee et al. US 2019/0082103.

In regarding to claim 1 Banerjee teaches:
1. A method for optimized stitching of overcapture content, the method comprising: capturing the overcapture content;
Banerjee, 0106-0107
 
generating overlap bands associated with the overcapture content; 
Banerjee, 0106-0107
determining a shortest path stitch line through the overlap bands;
Banerjee, 0106-0107, 0138, 0141
 
and generating a warp file based on the shortest path stitch line, 
Banerjee, 0106-0107, 0138, 0141

the warp file comprising a string of unsigned character values, each of the unsigned character values representing a shortest path value corresponding to a location on the shortest path stitch line.
Banerjee, 0121-0122, 0151

In regarding to claim 2 Banerjee teaches:
2. The method of claim 1 further comprising downsampling the overlap bands associated with the overcapture content to generate downsampled overlap bands, where the shortest path stitch line is determined based on the downsampled overlap bands.
Banerjee, 0119, 0121, 0141
In regarding to claim 3 Banerjee teaches:
3. The method of claim 2, further comprising performing feature detection on the downsampled overlap bands within an integrated memory of a camera device.
Banerjee, 0119, 0121, 0141

In regarding to claim 4 Banerjee teaches:
4. The method of claim 3, further comprising generating a cost map based on the performed feature detection.
Banerjee, 0124-0126, 0138, 0141

In regarding to claim 5 Banerjee teaches:
5. The method of claim 4, wherein the warp file has a smaller file size than the cost map.
Banerjee, 0124-0126, 0138, 0141

In regarding to claim 1 Banerjee teaches:
6. The method of claim 6, wherein the warp file has a smaller file size than the overcapture content.
Banerjee, 0124-0126, 0138, 0141

In regarding to claim 7 Banerjee teaches:
7. The method of claim 1, further comprising: transferring the warp file to another device, where the warp file is configured to enable the another device to apply data in the warp file for stitching of the overcapture content without processing the overcapture content on the another device.
Banerjee, 0124-0126, 0138, 0141

In regarding to claim 8 Banerjee teaches:
8. The method of claim 1, further comprising: stitching the overcapture content based on a lookup to the warp file without a determination of the stitch line by a graphics processing unit (GPU).
Banerjee, 0124-0126, 0138, 0141

In regarding to claim 9 Banerjee teaches:
9. A camera apparatus comprising: 
two or more image capture devices; 
Banerjee, 0106-0107

and an image processing pipeline that is configured to: receive content from the two or more image capture devices; 
Banerjee, 0106-0107

generate overlap bands associated with the content; 
Banerjee, 0106-0107

determine a stitch line through the overlap bands;
Banerjee, 0106-0107, 0138, 0141
 
and generate a warp file based on the stitch line, the warp file comprising a plurality of integer values, each of the plurality of integer values representing a shortest path value corresponding to a location on the stitch line.
Banerjee, 0106-0107, 0138, 0141

In regarding to claim 10 Banerjee teaches:
10. The camera apparatus of claim 9, further comprising: a central processing unit (CPU); a graphics processing unit (GPU); and a shared memory pool, the shared memory pool accessible for storage and manipulation by the CPU and GPU; wherein the CPU is configured to stitch content decoded by the GPU stored in the shared memory pool.
Banerjee, 0106-0107, 0138, 0141, fig. 1

In regarding to claim 11 Banerjee teaches:
11. The camera apparatus of claim 10, wherein the image processing pipeline is further configured to stitch the content based on a look up to the warp file without a determination of the stitch line by the GPU.
Banerjee, 0106-0107, 0138, 0141, fig. 1

In regarding to claim 12 Banerjee teaches:
12. A non-transitory computer-readable apparatus comprising a storage medium having a computer program stored thereon, the computer program comprising a plurality of instructions configured to, when executed by a processor apparatus, cause an apparatus to: 
receive overcapture content and a warp file, the warp file comprising values representing a shortest path in the overcapture content;
Banerjee, 0121-0122, 0151
 
extract the values representing the shortest path and metadata from the warp file; and stitch overcapture content based on the values representing the shortest path and the metadata.
Banerjee, 0121-0122, 0151

In regarding to claim 13 Banerjee teaches:
13. The non-transitory computer-readable apparatus of claim 12, wherein the metadata comprises an offset scale indicating temporal locations of a frame of video.
Banerjee, 0106-0107, 0138, 0141, fig. 1

In regarding to claim 14 Banerjee teaches:
14. The non-transitory computer-readable apparatus of claim 12, wherein each of the values are configured to represent a shortest path value corresponding to a location of a stitch of a frame of the overcapture content.
Banerjee, 0106-0107, 0138, 0141, fig. 1

In regarding to claim 15 Banerjee teaches:
15. The non-transitory computer-readable apparatus of claim 12, wherein the plurality of instructions are further configured to, when executed by the processor apparatus, cause the apparatus to: generate a displacement map based on the warp file, the displacement map configured to indicate at least one location of a shift along a stitch line of the overcapture content.
Banerjee, 0106-0107, 0138, 0141, 0121-0122, 0151
In regarding to claim 16 Banerjee teaches:
16. The non-transitory computer-readable apparatus of claim 15, wherein stitching the overcapture content is also based on generating the displacement map.
Banerjee, 0106-0107, 0138, 0141
In regarding to claim 17 Banerjee teaches:
17. The non-transitory computer-readable apparatus of claim 12, wherein the plurality of instructions are further configured to, when executed by the processor apparatus, cause the apparatus to: convert the values to floating point values.
Banerjee, 0106-0107, 0138, 0141
In regarding to claim 18 Banerjee teaches:
18. The non-transitory computer-readable apparatus of claim 17, wherein converting the values to floating point values comprises performing interpolation to generate character values between the values.
Banerjee, 0106-0107, 0138, 0141
In regarding to claim 19 Banerjee teaches:
19. The non-transitory computer-readable apparatus of claim 12, wherein the plurality of instructions are further configured to, when executed by the processor apparatus, cause the apparatus to: generate projections from the overcapture content when applying a warp based on the values representing a shortest path in the warp file.
Banerjee, 0106-0107, 0138, 0141
In regarding to claim 19 Banerjee teaches:
20. The non-transitory computer-readable apparatus of claim 12, wherein the overcapture content comprises a stitched video and plurality of instructions are further configured to, when executed by the processor apparatus, cause the apparatus to: perform a stitching operation on the overcapture content at a different quality than the stitched video.
Banerjee, 0106-0107, 0138, 0141

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481